NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             28-OCT-2022
                                             07:59 AM
                                             Dkt. 53 OAWST



                        NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS
                      OF THE STATE OF HAWAIʻI


      U.S. BANK NATIONAL ASSOCIATION, as Trustee Successor
      in Interest to Wilmington Trust Company, as Trustee,
       Successor in Interest to Bank of America, National
     Association as Trustee, Successor by Merger to LaSalle
      Bank National Association, as Trustee for Structured
        Asset Investment Loan Trust Mortgage Pass-Through
        Certificates, Series 2005-1, Plaintiff-Appellee,
                                v.
        CHONG MIRO-RUIZ, KEHALANI COMMUNITY ASSOCIATION,
                      Defendants-Appellees,
                               and
         LAUNANI ASSETS, LLC, a Hawaii Limited Liability
             Company, Defendant-Appellant-Intervenor
                               and
                 DOES 1-20 Inclusive, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                    (CIVIL NO. 2CC161000436)


       ORDER APPROVING STIPULATION FOR DISMISSAL OF APPEAL
     (By: Ginoza, Chief Judge, Wadsworth and Nakasone, JJ.)

          Upon consideration of the Stipulation for Dismissal of
Appeal (Stipulation), filed October 20, 2022, by Plaintiff-
Appellee U.S. Bank National Association as Trustee Successor in
Interest to Bank of America, National Association as Trustee,
Successor by Merger to LaSalle Bank National Association, as
Trustee for Structured Asset Investment Loan Trust Mortgage Pass-
Through Certificates, Series 2005-1, (U.S. Bank), the papers in
support, and the record, it appears that (1) the appeal has been
docketed; (2) the parties to the appeal, U.S. Bank and Launani
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

Assets LLC, a Hawaii Limited Liability Company (Launani)
stipulate to dismiss the appeal and have specified the terms as
to payment of attorneys' fees and costs and agreed that there are
no outstanding fees and costs due; (3) Hawaiʻi Rules of Appellate
Procedure (HRAP) Rule 42(b) authorizes the "parties to a docketed
appeal" to "sign and file a stipulation for dismissal"; and (4)
the Stipulation is dated and signed by counsel for all parties
appearing in the appeal.
          Therefore, IT IS HEREBY ORDERED that the Stipulation
for Dismissal of Appeal is approved, and the appeal is dismissed
with prejudice.
          DATED: Honolulu, Hawaiʻi, October 28, 2022.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2